            Case 2:18-cr-00318-JCM-DJA Document 92
                                                93 Filed 03/23/21
                                                         03/26/21 Page 1 of 4



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2
     Nevada Bar No. 14853
3    KEVIN D. SCHIFF
     Assistant United States Attorney
4    501 Las Vegas Blvd., South, Ste. 1100
5
     Las Vegas, NV 89101
     (702) 388-6336
6    Kevin.Schiff@usdoj.gov
     Attorneys for the United States
7

8
     TELIA MARY U. WILLIAMS
     Nevada Bar No. 9359
9    Law Office of Telia U. Williams
     10161 Park Run Dr., Ste. 150
10
     Las Vegas, Nevada 89145
11   Phone: 702.835-6866
     telia@telialaw.com
12   Attorney for Defendant
     Christopher Coolidge
13

14
                                 UNITED STATES DISTRICT COURT
15                                    DISTRICT OF NEVADA
                                              ***
16

17
     UNITED STATES OF AMERICA,            )                2:18-CR-00318-JCM-DJA
18                                        )
                                          )
19
                 Plaintiff,               )
20                                        )                STIPULATION AND ORDER TO
     v.                                   )                CONTINUE SENTENCING
21                                        )
22
     CHRISTOPHER KENNETH COOLIDGE, )
                                          )
23                                        )                (Third Request)
                 Defendant.               )
24   ___________________________________ )
25
            It is hereby stipulated by and between Christopher Kenneth Coolidge, Defendant, by and
26
     through his counsel, Telia Mary U. Williams, Esq., and the United States of America, by and
27

28   through its counsel, Kevin Schiff, Assistant United States Attorney, that the sentencing date in


                                                     -1-
            Case 2:18-cr-00318-JCM-DJA Document 92
                                                93 Filed 03/23/21
                                                         03/26/21 Page 2 of 4



1    the above-captioned matter currently scheduled for March 31, 2021, at the hour of 11:00 a.m., be
2
     vacated and continued by ninety (90) days at a date and time convenient to this Honorable Court.
3
            This Stipulation is entered into for the following reasons:
4

5
            1. Counsel for defendant, Christopher Coolidge, is continuing her investigation of issues
               relevant to sentencing, and requires more time to be prepared for Mr. Coolidge’s
6              hearing. This investigation has been impaired due to complications and work slow
               downs due to Covid-19.
7

8
            2. In addition, although he has already purchased his airline ticket, due to precautions
               still needing to be taken for Covid-19, and the fact that Mr. Coolidge is traveling from
9              out of state, Mr. Coolidge would feel more safe and secure with postponing travel at
               this time.
10

11          3. Mr. Coolidge is currently out of custody on Pretrial Release in the State of
               Washington. He does not object to the continuance.
12
            4. Counsel for the Government has no objection to the continuance.
13

14          5. Denial for this request for continuance would deny defense counsel sufficient time
               and the opportunity within which to effectively and thoroughly prepare for
15             sentencing, taking into account the exercise of due diligence.
16
            6. Accordingly, denial of this request for continuance would result in a miscarriage of
17             justice.

18          7. For all the above-stated reasons, the ends of justice would best be served by a
               continuance of the sentencing date.
19

20          8. This is the third request for a continuance of the sentencing date in this case.

21          DATED this 23rd day of March, 2021.
22
     LAW OFFICE OF TELIA U. WILLIAMS UNITED STATES ATTORNEY
23

24   /s/Telia Mary U. Williams                    /s/ Kevin Schiff
25
     Telia Mary U. Williams, Esq.                 Kevin Schiff, Esq.
     10161 Park Run Drive                         Assistant United States Attorney
26   Suite 150                                    501 Las Vegas Boulevard South. #1100
     Las Vegas, Nevada 89145                      Las Vegas, Nevada 89101
27

28


                                                     -2-
            Case 2:18-cr-00318-JCM-DJA Document 92
                                                93 Filed 03/23/21
                                                         03/26/21 Page 3 of 4



1
                                 UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )                  2:18-CR-00318-JCM-DJA
5
                                         )
                 Plaintiff,              )
6                                        )                  ORDER
     v.                                  )
7                                        )
8
     CHRISTOPHER KENNETH COOLIDGE, )
                                         )
9                                        )
                 Defendant.              )
10
     ____________________________________)
11
                                         FINDINGS OF FACT
12           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13
     Court finds:
14
            1.      Counsel for defendant, Christopher Coolidge, is continuing her investigation of
15                  issues relevant to sentencing, and requires more time to be prepared for Mr.
                    Coolidge’s hearing. This investigation has been impaired due to complications and
16
                    work slow downs due to Covid-19.
17
            2.      In addition, although he has already purchased his airline ticket, due to precautions
18                  still needing to be taken for Covid-19, and the fact that Mr. Coolidge is traveling
                    from out of state, Mr. Coolidge would feel more safe and secure with postponing
19
                    travel at this time
20
            3.       Mr. Coolidge is currently out of custody on Pretrial Release in the State of
21                   Washington. He does not object to the continuance.
22
            4.       Counsel for the Government has no objection to the continuance.
23
            5.       Accordingly, denial of this request for continuance would result in a miscarriage
24                   of justice.
25
            6.       Accordingly, denial of this request for continuance would result in a miscarriage
26                   of justice.
27
            7.       For all the above-stated reasons, the ends of justice would best be served by a
28                   continuance of the sentencing date.


                                                      -3-
            Case 2:18-cr-00318-JCM-DJA Document 92
                                                93 Filed 03/23/21
                                                         03/26/21 Page 4 of 4



1           8.      This is the third request for a continuance of the sentencing date in this case.
2
                                   CONCLUSIONS OF LAW
3
            Denial of this request for continuance would deny the defendant, Christopher Coolidge,
4

5
     the opportunity to have his counsel adequately prepared for his sentencing.

6           As such, denial of this request for continuance could result in a miscarriage of justice.
7                                                 ORDER
8           IT IS HEREBY ORDERED that the sentencing currently scheduled for March 31,
9
                                           30th
     2021 at 11:00am, be continued to the ______day      June
                                                    of ___________,           10:00 A.M
                                                                    2021, at ___________.
10

11
                  March
            DATED this    26, 2021.
                       ____day of ____________, 2021.
12

13
                                                            ______________________________
14
                                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -4-
